UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 8)* Garmin Ltd. (Name of Issuer) Registered Shares (Title of Class of Securities) H2906T 109 (CUSIP Number) November 30, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. H2906T 109 Page 2 of 7 pages 1 Names of Reporting Persons Jonathan Burrell 2 Check the Appropriate Box if a Member of a Group (a) [] (b) [X] 3 SEC Use Only 4 Citizenship or Place of Organization USA Number of Shared Beneficially Owned by Each Reporting Person With 5 Sole Voting Power 6 Shared Voting Power 7 Sole Dispositive Power 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 15.08% 12 Type of Reporting Person IN CUSIP No. H2906T 109 Page 3 of 7 pages Item 1(a)Name of Issuer:Garmin Ltd. Item 1(b)Address of Issuer's Principal Executive Offices: Mühlentalstrasse 2, 8200Schaffhausen, Switzerland Item 2(a)Name of Person Filing:Jonathan Burrell Item 2(b)Address of Principal Business Office or, if none, Residence:P.O. Box 507, Stillwell, KS 66085 Item 2(c)Citizenship:USA Item 2(d)Title of Class of Securities:Registered Shares Item 2(e)CUSIP Number:H2906T 109 Item 3. If this statement is filed pursuant to § § 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [] An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [] A non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J); (k) [] Group, in accordance with § 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J), please specify the type of institution: CUSIP No. H2906T 109 Page 4 of 7 pages Item 4. Ownership (a)Amount beneficially owned: 9,302,000 of the 28,625,570 Registered Shares reported are held by The Gary L. Burrell Revocable Trust, over which Registered Shares the reporting person shares voting and dispositive power with his father, Gary L. Burrell, for whom the reporting person is attorney-in fact. 4,063,570 of the 28,625,570 Registered Shares reported are held by The Judith M. Burrell Revocable Trust, over which Registered Shares the reporting person shares voting and dispositive power with his mother, Judith M. Burrell, for whom the reporting person is attorney-in fact. 9,000,000 of the 28,625,570 Registered Shares reported are held in three Charitable Lead Annuity Trusts, over which Registered Shares the reporting person has the sole voting and dispositive power. 3,000,000 of the 28,625,570 Registered Shares reported are held in a Delaware limited liability company, over which Registered Shares the reporting person has the sole voting and dispositive power. 3,200,000 of the 28,625,570 Registered Shares reported are held in four Grantor Retained Annuity Trusts established by the reporting person's mother, over which Registered Shares the reporting person has the sole voting and dispositive power. 60,000 of the 28,625,570 Registered Shares reported are held in the reporting person's revocable trust, over which Registered Shares the reporting person has the sole voting and dispositive power. (b)Percent of class: 15.08% (c)Number of shares as to which the person has: (i) sole power to vote or to direct the vote: (ii) shared power to vote or to direct the vote: (iii) sole power to dispose or to direct the disposition of: (iv) shared power to dispose or to direct the disposition of: CUSIP No. H2906T 109 Page 5 of 7 pages Item 5. Ownership of 5 Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following.[] Item 6. Ownership of More than 5 Percent on Behalf of Another Person 9,302,000 of the 28,625,570 Registered Shares reported are held by The Gary L. Burrell Revocable Trust, over which Registered Shares the reporting person shares voting and dispositive power with his father, Gary L. Burrell, for whom the reporting person is attorney-in fact.This trust exists for the benefit of the reporting person's father. 4,063,570 of the 28,625,570 Registered Shares reported are held by The Judith M. Burrell Revocable Trust, over which Registered Shares the reporting person shares voting and dispositive power with his mother, Judith M. Burrell, for whom the reporting person is attorney-in fact.This trust exists for the benefit of the reporting person's mother. 9,000,000 of the 28,625,570 Registered Shares reported are held in three charitable lead annuity trusts, over which Registered Shares the reporting person has the sole voting and dispositive power.These trusts exist to provide annuity payments to charity during the applicable 15-, 20- and 25-year annuity periods of the respective trusts, and thereafter will be for the benefit of the descendants of the reporting person's parents. 3,000,000 of the 28,625,570 Registered Shares reported are held in a Delaware limited liability company, of which the reporting person is the manager with sole voting and dispositive power over the Registered Shares.The sole members of the Delaware limited liability company are three charitable remainder unitrusts for which the reporting person serves as a co-trustee.The three charitable remainder unitrusts are for the benefit of one or both of the reporting person's parents during their life or lives.Upon the death of the parent or surviving parent, the remaining assets of the trust will be distributed to charity. 3,200,000 of the 28,625,570 Registered Shares reported are held in four grantor retained annuity trusts established by the reporting person's mother, over which Registered Shares the reporting person has the sole voting and dispositive power.The grantor retained annuity trusts are for the benefit of the reporting person's mother during the two-year annuity period of the trusts, with any amounts remaining after distribution to the reporting person's mother being distributable to three remainder trusts for the benefit of certain descendants of the reporting person's parents. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not Applicable Item 8. Identification and Classification of Members of the Group Not Applicable CUSIP No. H2906T 109 Page 6 of 7 pages Item 9. Notice of Dissolution of Group Not Applicable Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a-11. [Signature Page Follows] CUSIP No. H2906T 109 Page 7 of 7 pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:December 7, 2015 /s/ Jonathan Burrell Name: Jonathan Burrell
